DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This office action is in response to amendment filed 11/30/2021. In this action claim(s) 1, 3, 5-8, 12, 14, 16-19, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable Haustein et al. (US Pub. No. 20150370845) in view of Karr et al. (US Pub. No. 20180075053).  The Haustein et al. reference has been added to address the NAS.

In response to Applicant’s claims filed on November 30, 2021, claims 1-8, 12-19 and 21-24 are now pending for examination in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-8, 12, 14, 16-19, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haustein et al. (US Pub. No. 20150370845) in view of Karr et al. (US Pub. No. 20180075053).

With respect to claim 1, Haustein et al. teaches a directory deletion method, comprising:

receiving, by a network attached storage (NAS) server, a delete operation authentication request from a host, wherein the delete operation authentication request comprises user information and information about a target directory (Paragraph 19 discloses NAS clients may connect to the NAS server via a network in order to process data including reading, writing, deleting, changing and renaming files and directories), wherein the user information comprises a user identifier or a user group identifier, and wherein the information about the target directory comprises a file name of the target directory and directory path information of the target directory (Paragraph 20 discloses Examples of common metadata include file and path names, time stamps, file size, owning user and groups, access permission for the file, per access protocol);
performing, by the NAS server, a delete operation on a file and a subdirectory in the target directory, wherein the delete operation comprises:

performing, by the NAS server, verification on the file and the subdirectory using the user information stored by the NAS server (Paragraph 19 discloses NAS clients may connect to the NAS server via a network in order to process data including reading, writing, deleting, changing and renaming files and directories and Paragraph 30 discloses the data checksum may be used to verify the integrity of the file on the target server and the source server); and

deleting, by the NAS server, the file and the subdirectory after the file and the subdirectory are verified (Paragraph 19 discloses NAS clients may connect to the NAS server via a network in order to process data including reading, writing, deleting, changing and renaming files and directories and Paragraph 30 discloses the data checksum may be used to verify the integrity of the file on the target server and the source server).  Haustein et al. does not disclose  permission.


storing, by the NAS server, the user information (“stores user data,” See Paragraph 20);

sending, by the NAS server, a success response message to the host, wherein the success response message carries the FID;

receiving, by the NAS server, a delete request of the host, wherein the delete request comprises the FID (“a request is received to delete a directory and contents. In some embodiments, the request is specific to the special-named directory and a specified directory,” See Paragraph 67);

identifying, by the NAS server, the target directory using the FID (“When the storage system is directed to delete an entire tree, the storage system establishes a trash list 602, which is then populated with names (or other identifying or addressing information) of directories 604, subdirectories 606 and files to be deleted, See Paragraph,” See Paragraph 58).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Haustein et al. (data migration) with Karr et al. (delete a directory).  This would have facilitated economical cloud service by manage space and resource allocation more efficiently.  See Karr et al. Paragraph 3-4.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: cloud-computing environments.  

	The Haustein et al. reference as modified by Karr et al. teaches all the limitations of claim 1.  With respect to claim 3, Karr et al. teaches the directory deletion method of claim 1, wherein before sending the success response message, the directory deletion method further comprises: 
detecting, by the NAS server, that a create operation flag is not set for the target directory (“specifying a special-named directory 610, such as "delete_tree directory_name" could be devised as an extension to an operating system or file system,” See Paragraph 57); and 
setting, by the NAS server, the create operation flag for the target directory (“specifying a special-named directory 610, such as "delete_tree directory_name" could be devised as an extension to an operating system or file system,” See Paragraph 57).

	The Haustein et al. reference as modified by Karr et al. teaches all the limitations of claim 1.  With respect to claim 5, Karr et al. teaches the directory deletion method of claim 1, wherein performing the delete operation on the file and the subdirectory in the target directory comprises starting, by the NAS server, a plurality of threads to perform the delete operation, and wherein each thread deletes at least one file  (“A multitasking computational system can parcel out threads and processes to perform the iterative search and destroy 706 and the background deletions 708 in parallel,” See Paragraph 59). 

	The Haustein et al. reference as modified by Karr et al. teaches all the limitations of claim 1.  With respect to claim 6, Karr et al. teaches the directory deletion method of claim 1, wherein performing the delete operation on the file and the subdirectory in the target directory comprises starting, by the NAS server, a plurality of threads to perform the delete operation, and wherein each thread deletes at least one subdirectory (“A multitasking computational system can parcel out threads and processes to perform the iterative search and destroy 706 and the background deletions 708 in parallel,” See Paragraph 59).

The Haustein et al. reference as modified by Karr et al. teaches all the limitations of claim 5.  With respect to claim 7, Karr et al. teaches the directory deletion method of claim 5, wherein a file that a next delete operation authentication request requests to delete has been successfully deleted by a corresponding thread, and wherein the directory deletion method further comprises: 
receiving, by the NAS server, a next delete operation authentication request of the host (“"fast_remove", but the directory could also be named "tree_destroy", "directory_tree_delete" or any other reserved name to invoke the directory tree deleting properties of the special-named directory 610. Unlike ordinary directories 604, the special-named directory 610 conceals contents from the user, and does not show subdirectories, files, a tree or a partial tree, etc. Moving a directory 604 to (i.e., under) the special-named directory 610, for example using a UNIX command my directory_name special-named_directory, directs or requests the storage system to delete the specified directory 604 and the entire tree below that directory 604, i.e., the parent directory 604 and all subdirectories 606 and all files 608 below that directory 604. Although this is one specific mechanism for requesting a tree deletion, other commands for deleting a tree, with or without specifying a special-named directory 610, such as "delete_tree directory_name" could be devised as an extension to an operating system or file system,” See Paragraph 57); and 
sending, by the NAS server, a response to the host indicating that the file that the next delete operation authentication request requests to delete is not identified (“the segment host requests the data be sent to storage node 150 by requesting pages from storage and then sending the data to the storage node making the original request,” See Paragraph 30). 

	The Haustein et al. reference as modified by Karr et al. teaches all the limitations of claim 6.  With respect to claim 8, Karr et al. teaches the directory deletion method of claim 6, wherein a directory that a next delete operation authentication request requests to delete has been successfully deleted by a corresponding thread, and wherein the directory deletion method further comprises: 
receiving, by the NAS server, a next delete operation authentication request of the host (“"fast_remove", but the directory could also be named "tree_destroy", "directory_tree_delete" or any other reserved name to invoke the directory tree deleting properties of the special-named directory 610. Unlike ordinary directories 604, the special-named directory 610 conceals contents from the user, and does not show subdirectories, files, a tree or a partial tree, etc. Moving a directory 604 to (i.e., under) the special-named directory 610, for example using a UNIX command my directory_name special-named_directory, directs or requests the storage system to delete the specified directory 604 and the entire tree below that directory 604, i.e., the parent directory 604 and all subdirectories 606 and all files 608 below that directory 604. Although this is one specific mechanism for requesting a tree deletion, other commands for deleting a tree, with or without specifying a special-named directory 610, such as "delete_tree directory_name" could be devised as an extension to an operating system or file system,” See Paragraph 57); and 
sending, by the NAS server, a response to the host indicating that the directory that the next delete operation authentication request requests to delete is not identified (“the segment host requests the data be sent to storage node 150 by requesting pages from storage and then sending the data to the storage node making the original request,” See Paragraph 30). 

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 3, because claim 14 is substantially equivalent to claim 3.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 5, because claim 16 is substantially equivalent to claim 5.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 6, because claim 17 is substantially equivalent to claim 6.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 7, because claim 18 is substantially equivalent to claim 7.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 8, because claim 19 is substantially equivalent to claim 8.


The Haustein et al. reference as modified by Karr et al. teaches all the limitations of claim 1.  With respect to claim 21, Haustein et al. teaches the directory deletion method of claim 1, wherein the directory path information of the target directory comprises an upper-level directory of the target directory (Paragraph 20 discloses Examples of common metadata include file and path names, time stamps, file size, owning user and groups, access permission for the file, per access protocol. Protocol specific metadata, such as for SMB protocol, may include access control lists (ACL), alternate data streams (ADS), extended attributes, and share permissions).

The Haustein et al. reference as modified by Karr et al. teaches all the limitations of claim 1.  With respect to claim 22, Haustein et al. teaches the directory deletion method of claim 1, wherein the file and the subdirectory are deleted concurrently in a background of an operating system (Paragraph 67 discloses two blocks shown in succession may, in fact, be executed substantially concurrently).

The Haustein et al. reference as modified by Karr et al. teaches all the limitations of claim 1.  With respect to claim 24, Haustein et al. teaches the directory deletion method of claim 1, wherein the NAS server is configured to communicate with the host using Common Internet File System (CIFS) protocol (Paragraph 19 discloses Common Internet File System (CIFS also known as SMB protocol)).



Claim(s) 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haustein et al. (US Pub. No. 20150370845) and Karr et al. (US Pub. No. 20180075053) in further view of Gupta et al. (US Patent No. 10379743).

	The Haustein et al. reference as modified by Karr et al. teaches all the limitations of claim 1.  With respect to claim 2, Haustein et al. reference as modified by Karr et al. does not disclose detecting, by the storage server that a delete flag is not set for the target directory.
	However, Gupta et al. teaches the directory deletion method of claim 1, wherein before sending the success response message, the directory deletion method further comprises: 
detecting, by the NAS server, that a delete flag is not set for the target directory (“If a user of a host makes selections that result in setting only the delete flag in an offloaded data transfer token, the target system executes a delete operation. If a user of a host makes selections that result in setting both the delete flag and the copy flag in an offloaded data transfer token, the target system executes a move operation, which is a copy operation followed by a delete operation,” See Column 4 Lines 26-55); and 
setting, by the NAS server, the delete flag for the target directory (“If a user of a host makes selections that result in setting only the delete flag in an offloaded data transfer token, the target system executes a delete operation. If a user of a host makes selections that result in setting both the delete flag and the copy flag in an offloaded data transfer token, the target system executes a move operation, which is a copy operation followed by a delete operation,” See Column 4 Lines 26-55). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Haustein et al. (data migration) and Karr et al. (delete a directory) with Gupta et al. (delete operations).  This would have facilitated economical cloud service by manage space and resource allocation more efficiently.  See Gupta et al. Column 1 Lines 5-36.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: cloud-computing environments.  

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 2, because claim 13 is substantially equivalent to claim 2.

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haustein et al. (US Pub. No. 20150370845) and Karr et al. (US Pub. No. 20180075053) and in further view of Jung et al. (US Pub. No. 20160072888).
The Haustein et al. reference as modified by Karr et al. teaches all the limitations of claim 1.  With respect to claim 4, the Haustein et al. reference as modified by Karr et al. does not disclose the directory deletion method of claim 1, wherein a create operation flag has been set for the target directory, and wherein the directory deletion method further comprises sending a failure response message to the host.
However, Jung et al. teaches the directory deletion method of claim 1, wherein a create operation flag has been set for the target directory, and wherein the directory deletion method further comprises sending a failure response message to the host (“Lessor 1104 indicates this delete failure to cloud controller 1100 (operation 3), which returns an error message to client 1102 indicating that the delete cannot be completed at this time (operation 4),” See Paragraph 95 and “Thus, for directories that contain multiple files and/or directories, such operations may take a substantial amount of time. Some protocols and clients may allow the deletion of populated directories in one operation, but other configurations may require clients to delete all directory contents prior to actually deleting a directory, thereby potentially increasing the amount of time needed to delete the directory and thus the likelihood of collisions (e.g., other clients opening files in the target directory). Such limitations may make directory deletion and rename more complex in terms of reliability, robustness, and failure recovery,” See Paragraph 99). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Haustein et al. (data migration) and Karr et al. (delete a directory) with Jung et al. (storing and collaboratively accessing data).  This would have facilitated economical cloud service by manage space and resource allocation more efficiently.  See Jung et al. Paragraphs 2-20.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: cloud-computing environments.  

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 4, because claim 15 is substantially equivalent to claim 4.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haustein et al. (US Pub. No. 20150370845) and Karr et al. (US Pub. No. 20180075053) and in further view of Nair et al. (US Pub. No. 20180157860).

The Haustein et al. reference as modified by Karr et al. teaches all the limitations of claim 1.  With respect to claim 23, the Haustein et al. reference as modified by Karr et al. does not disclose determining whether the file or the subdirectory comprises a create operation flag.

However, Nair et al. teaches the directory deletion method of claim 1, wherein the delete operation comprises performing, by the NAS server, a two-part deletion test on the file and the subdirectory by:

authenticating the user using a user identifier pre-stored on the NAS server (Paragraph 60 discloses files and folders owned by the same user ID as the user who is logged into the user VM 101a may be associated with the user VM 101a); and

determining whether the file or the subdirectory comprises a create operation flag (Paragraph 48 discloses create a new file or folder, open an existing file for reading or writing, and read data from or write data to a file, as well as storage item manipulation operations to rename, delete, copy, or get details, such as metadata, of files or folders. Note that folders may also be referred to herein as “directories.”).

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Haustein et al. (data migration) and Karr et al. (delete a directory) with Nair et al. (storing and collaboratively accessing data).  This would have facilitated economical cloud service by manage space and resource allocation more efficiently.  See Jung et al. Paragraphs 2-20.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: cloud-computing environments.  


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20180314433 is directed to METHOD, SYSTEM, AND RELATED DEVICE FOR NAS DATA ACCESS:   [0082] the function is a function corresponding to a write operation, a function corresponding to a read operation, a function corresponding to directory creation, a function corresponding to a delete operation, or a file offset function. The specific function is not limited in this embodiment of the present application. For details, refer to a specific function corresponding to each operation in the common methods.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154